— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 7, 1974, convicting him of criminal trespass in the third degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant stands convicted under a two-count indictment charging him with the crimes of burglary in the third degree and petit larceny. At the close of the evidence, the trial court submitted the case to the jury and charged the crime of criminal trespass in the third degree as a lesser included offense under the first (or burglary) count. Defendant’s contention that the verdicts were inconsistent cannot be sustained, as his trial testimony made out commission of the petit larceny before he entered the structure in which he was found. Moreover, since the verdicts were returned under separate counts of an indictment, consistency between them was not required (see People v Reyes, 38 AD2d 921, affd 30 NY2d 881, cert den sub nom. Reyes v New York, 409 US 1110; People v Loewinger, 37 AD2d 675, 676, affd 30 NY2d 587; People v Pugh, 36 AD2d 845, affd 29 NY2d 909, cert den sub nom. Pugh v New York, 406 US 921; People ex rel. Troiani v Fay, 13 AD2d 999, cert den sub nom. Troiani v Fay, 368 US 1003). The verdicts were not repugnant (see People v Tucker, 47 AD2d 583; People v Delorio, 33 AD2d 350; People v Bullis, 30 AD2d 470); nor was the charge on the defense of voluntary intoxication in error (Penal Law, § 15.25). Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.